Citation Nr: 1826865	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an earlier effective date prior to April 5, 2012, for the grant of service connection for general seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1978 to August 1982 and from October 1984 to June 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for a seizure disorder in August 2007; it was denied in an unappealed March 2008 rating decision.

2.  An unappealed May 2009 rating decision continued to deny service connection for a seizure disorder.

3.  VA next received the Veteran's claim for service connection for a seizure disorder on April 5, 2012, and service connection for a seizure disorder was subsequently awarded as of such date.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 5, 2012, for the grant of service connection for a seizure disorder have not been met.  38 U.S.C.  §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  The Board notes that VA has complied with other notice and assistance provisions required by statute.  See 38 U.S.C. §§ 5103A and 7105 (2012).

Merits of the Earlier Effective Date Claim

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 	 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2)(i). 

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies. In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400 (r), 3.400(q)(2).  The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his current application.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); Rudd v. Nicholson, 20 Vet. App. 296, 299 -00 (2006).  The Veteran has not indicated that the March 2008 or May 2009 rating decisions contained CUE.

There is another exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  Newly discovered service treatment records (STRs) can serve as a basis for providing an early effective date.  38 C.F.R. § 3.156 (c) (2017).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156 (c)(1).  No additional service records have been associated with the file, as such this exception is not applicable to this claim.

The September 2013 rating decision on appeal granted service connection for general seizure disorder and assigned an effective date of April 5, 2012, the date of the Veteran's claim for service connection for the condition.  The Veteran asserts that the earliest effective date for service connection for seizure disorder was not assigned as the Veteran's original claim of entitlement to service connection for was received by VA in August 2007.  However, there is no outstanding claim that is related to the August 2007 submission.  Furthermore, there is no outstanding claim prior to the April 2012 claim.

Upon review of the record, the Board finds that the currently assigned effective date of April 5, 2012, is the earliest effective date assignable for service connection for a seizure disorder as a matter of law.

The Veteran's seizure disorder claim (filed as epilepsy) was originally denied in an August 2007 rating decision.  He was notified of this decision in a March 2008  letter.  He did not appeal the decision and it became final.  A May 2009 rating decision reopened and denied the claim.  The Veteran filed a notice of disagreement in June 2009 and a June 2010 statement of the case (SOC) was issued.  The Veteran did not submit a substantive appeal and the decision became final.  

In April 2012, the Veteran again requested to reopen the claim of service connection for seizure disorder.  In a September 2013 rating decision, the RO granted service connection for seizure disorder and assigned an effective date of April 5, 2012 the date of the petition to reopen.

The Board has considered the Veteran's contentions.  Specifically, he contends that the medical evidence supports the award of an earlier effective date.  However, the award of service connection for seizure disorder was granted as secondary to traumatic brain injury, which is also effective April 5, 2012.  Although the evidence shows treatment for seizure disorder as early as June 2003; secondary service connection for seizure disorder cannot have an earlier effective date than the condition upon which it is secondary.  Further, there is no evidence of an informal or formal claim for service connection for seizure disorder, or a written intent to file an application to reopen his previously denied claim filed after the May 2009 denial and prior to the April 5, 2012, application to reopen.  

Therefore, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim of  service connection on April 5, 2012.  There is no legal entitlement to an earlier effective date of service connection for seizure disorder.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

The Board acknowledges the March 2016 statement from the Veteran's current representative which references a previously submitted statement regarding clear and mistakeable error (CUE) "of the rating decision of December 1, 2007" from a former representative.  However, there is no December 1, 2007 rating decision for which to raise CUE.  Therefore, the Board does not find that CUE was raised in this case and will not adjudicate it.


ORDER

An earlier effective date prior to April 5, 2012, for service connection for seizure disorder is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


